DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Drawings
1.	The drawings are objected to because in Figs. 17-18:
Figs. 17-18, the reference number (102) should be pointed to fixed scroll; the reference number (104) should be pointed to orbiting scroll.
	Appropriate correction is required.
2.	The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “fixed scroll having a center” recited in claims 1, 8 and 15; “first wall, “second wall” recited in claims 3, 8 and 17; “a center of the second scroll” recited in claim 3, 8 and 17“a shaft passing through the first scroll and second scroll” recited in claims 4, 11 and 15; “a (shaft) bearing” recited in claims 5, 12 and 18-19; “an eccentric bearing” recited in claim 19; “a center of the scroll type positive displacement assembly” recited in claims 6,  13, and 20; must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.


Specification
3.	Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


4.	Claims 1-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
- Claims 1, 9 and 15, the term “substantially no dead space..” renders the claim indefinite, since the language of a claim is such that a person of ordinary skill in the art could not interpret the metes and bounds of the claim so as to understand how to avoid infringement. See Orthokinetics, Inc. v. Safety Travel Chairs, Inc., 806 F.2d 1565, 1576 (Fed. Cir. 1986); Datamize, LLC v. Plumtree Software, Inc., 417 F.3d 1342, 1350 (Fed. Cir. 2005) 
	- Claims 1, 3, 8-9, 15 and 17, the term "proximate"  is a relative term which renders the claim indefinite.  The term "proximate" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  It is unclear how close an element must be to be covered under the term “proximate”.  
	- Claim 3 recites the limitation "the first intake cavity" in lines 2-3; “the second intake cavity" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
17 recites the limitation "the first intake cavity" in lines 2-3; “the second intake cavity" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
The claims not specifically mentioned are indefinite since they depended from one of the above claims.
	For the purpose of this Office action, the claims 1-21 will be examined as best understood by the examiner.

Claim Objections  
5.	Claims 1, 3-4, 6, 8, 11-13, 15, 17 and 18-20 are objected to, in that their subject matter needs to be incorporated into the specification and the drawings (i.e.: a fixed scroll having a center, first wall, second wall, a center of the second scroll, a shaft passing through the first scroll and second scroll, a bearing, a shaft bearing, an eccentric bearing and a center of the scroll type positive displacement assembly). Otherwise, the language not depicted with reference numerals in the specification and contained in the drawings should be removed from the claims.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
6.	Claims 1, 3 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Fukanuma et al. (Fukanuma) (Patent Number 5,364,247) in view of Fukanuma ‘Fig. 3.
	Regarding claim 1, as shown in Figs. 1-5, Fukanuma discloses a scroll type positive displacement assembly comprising: a first scroll 1 having a center; and a second scroll 8 configured to orbit with respect to the center of the first scroll without rotating with respect to the first scroll, the first scroll and the second scroll defining a compression chamber (P, Po – see Figs. 3 and 5) between two seal points (not numbered; however, clearly seen in Figs. 2-5) where the first scroll 1 and the second scroll 8 contact one another as the second scroll orbits with respect to the first scroll during a compression cycle, the two seal points coming together proximate to a discharge port 1d between the first scroll and the second scroll.  However, Fukanuma fails to disclose the two seal points coming together proximate to a discharge port between the first scroll and the second scroll such that there is at least substantially no dead space between the first scroll and the second scroll at an end of the compression cycle.
	Fukanuma ‘Fig. 3. teaches two contact/seal points/lines (L1, L2) (see col. 4, lines 41-45) coming together proximate to a discharge port 1d between the first scroll 1 and the second scroll 
The results are predictable as providing a sealing structure for a scroll type compressor, which achieves high pressure withstanding ability, high sealing performance and low discharge resistance of the initiating section of the spiral element.
	Regarding claim 3, Fukanuma ‘Fig. 3 discloses wherein each one of the first scroll 1 and the second scroll 8 spiral from proximate to the first intake cavity (not numbered; however, clearly seen in Fig. 3) and the second intake cavity (not numbered; however, clearly seen in Fig. 3) toward the center of the first scroll and a center of the second scroll so that a first wall 1b of the first scroll 1 and a second wall 8b of the second scroll 8 increase in thickness at the center of the first scroll and the center of the second scroll (see Figs. 2-5).     
	Regarding claim 6, Fukanuma discloses wherein the discharge port 1d is offset from a center of the scroll type positive displacement assembly (see Fig. 1).   

s 2 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Fukanuma in view of Fukanuma ‘Fig. 3 as applied to claims 1 above and claim 8 below, and further in view of legal precedent.
	The modified Fukanuma discloses the invention as recited above; however, the modified Fukanuma fails to disclose wherein the two seal points remain in sealing contact during at least one hundred and eighty (180) degrees of the compression cycle.     
	It would have been obvious to one having ordinary skill in the art at the time the invention was made to have selected the range of the two seal points remain in sealing contact during at least one hundred and eighty (180) degrees of the compression cycle since such range overlaps or is close enough in range to the teachings of prior art that selection would involve only routine skill in the art. In re Geisler (CA FC) 43 USPQ2d 1362 (Fed. Cir. 1997).
8.	Claims 4-5 and 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Fukanuma in view of Fukanuma ‘Fig. 3 as applied to claims 1 above and claim 8 below, and further in view of Seong et al. (Seong) (U.S. Patent Number Re46106E).
	The modified Fukanuma discloses the invention as recited above; however, the modified Fukanuma fails to disclose a shaft passing through the first scroll and the second scroll.
	Regarding claims 4 and 11, Seong teaches a shaft 126, 126d passing through the first scroll 130 and the second scroll 140 (see Fig. 1).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to have utilized a scroll type positive displacement assembly having a shaft passing through the first and second scrolls as taught by Seong in the modified Fukanuma device since both types of device are shown to be conventionally utilized to pump/compressed a fluid/liquid. 

 	Note that the term “or” is to claimed in claim 5; therefore, any prior art being only read on one part, is applied to reject the claim 5.
9.	Claims 7 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Fukanuma in view of Fukanuma ‘Fig. 3 as applied to claims 1 above and claim 8 below, and further in view of Bush et al. (Bush) (Patent Number 7,179,067).
	The modified Fukanuma discloses the invention as recited above; however, the modified Fukanuma fails to disclose at least one of the surface of the first or second scroll being abradable.
	Bush wherein at least one of a surface of the first scroll 24 or a surface of the second scroll 22 that contacts the surface of the first scroll is abradable 40 to form a match between the surfaces of the first scroll and the second scroll as the second scroll orbits with respect to the first scroll (see abstract- Fig. 4).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to have utilized the abradable coating, as taught by Bush in the modified Fukanuma apparatus, since the use thereof would have improved wear resistance and the seal leakage between the scroll wraps.   
	Note that the claimed phrase “at least one of a surface of the first scroll or a surface of the second scroll that contacts the surface of the first scroll is abradable to form a match between the surfaces of the first scroll and the second scroll” is being treated as a product by process limitation. As set forth in MPEP 2113, product-by-process claims are NOT limited to the manipulations of the recited steps, only to the structure implied by the steps. Once a product appearing to be substantially the same or similar is found, a 35 U.S.C. 102/103 rejection may be made and the burden is shifted to applicant to show an unobvious difference.  See MPEP 2113.
s 8-9 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Fukanuma et al. (Fukanuma) (Patent Number 5,364,247) in view of Fukanuma ‘Fig.3 or Admitted Prior Art (APA).
	Regarding claim 8, as shown in Figs. 1-5, Fukanuma discloses a scroll type positive displacement assembly comprising: a first scroll 1 having a first wall 1b with a center; and a second scroll 8 configured to orbit with respect to the center of the first scroll 1 without rotating with respect to the first scroll.  However, Fukanuma fails to disclose the first scroll and the second scroll defining a first intake cavity and a second intake cavity, each one of the first scroll and the second scroll spiraling from proximate to the first intake cavity and the second intake cavity toward the center of the first scroll and the center of the second scroll so that the first wall and the second wall increase in thickness at the center of the first scroll and the center of the second scroll.   
	Fukanuma ‘Fig. 3 or APA teaches the first scroll and the second scroll defining a first intake cavity (not numbered; however, clearly seen in Fig. 3 in Fukanuma ‘Fig. 3; 56 in APA) and a second intake cavity (not numbered; however, clearly seen in Fig. 3 in Fukanuma ‘Fig. 3; 58 in APA), each one of the first scroll and the second scroll spiraling from proximate to the first intake cavity and the second intake cavity toward the center of the first scroll (1 in Fukanuma ‘Fig.3) and the center of the second scroll (2 in Fukanuma ‘Fig. 3) so that the first wall (1b in Fukanuma ‘Fig. 3) and the second wall (8b in Fukanuma ‘Fig. 3) increase in thickness at the center of the first scroll and the center of the second scroll (see Figs. 2-5 in Fukanuma ‘Fig. 3).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to have utilized the first and second intake cavities, as taught by Fukanuma ‘Fig.3 or APA in the Fukanuma apparatus, since the use thereof would have improved the performance and efficiency of the scroll type positive displacement assembly.
. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8 (see MPEP §2144.04).
	 Regarding claim 9, Fukanuma ‘Fig. 3 discloses wherein the first scroll 1 and the second scroll 8 define a compression chamber (P) between two seal/contact points where the first scroll and the second scroll contact one another as the second scroll orbits with respect to the first scroll during a compression cycle, the two seal/contact points coming together proximate to a discharge port 1d  between the first scroll 1 and the second scroll 8 such that there is at least substantially no dead space (see Fig. 3 – read by the examiner as during the orbiting  movement of the orbiting scroll around the fixed scroll, the straight line L1 of the orbiting scroll contacts a straight line L2 of the fixed scroll at the end of the compression cycle) between the first scroll and the second scroll at an end of the compression cycle.   
	 Regarding claim 13, Fukanuma discloses further comprising a discharge port 1d offset from a center of the scroll type positive displacement assembly. 
11.	Claims 15 and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Fukanuma et al. (Fukanuma) (Patent Number 5,364,247) in view of Fukanuma ‘Fig. 3 and Seong et al. (Seong) (U.S. Patent Number Re46106E).
 	Regarding claim 15, Fukanuma discloses a scroll type positive displacement assembly comprising: a first scroll 1 having a center: a second scroll 8 configured to orbit with respect to the center of the first scroll without rotating with respect to the first scroll, the first scroll and the second scroll defining a compression chamber (p, Po – see Figs. 3 and 5) between two seal points (not numbered; however, clearly seen in Figs. 2-5) where the first scroll 1 and the second scroll 8 
	Fukanuma ‘Fig. 3 teaches two contact/seal points/lines (L1, L2) (see col. 4, lines 41-45) coming together proximate to a discharge port 1d between the first scroll 1 and the second scroll 8 such that there is at least substantially no dead space (see Fig. 3 – read by the examiner as during the orbiting  movement of the orbiting scroll around the fixed scroll, the straight line L1 of the orbiting scroll contacts a straight line L2 of the fixed scroll at the end of the compression cycle) between the first scroll 1 and the second scroll 8 at an end of the compression cycle. It would have been obvious to a person having ordinary skill in the art at the time of the invention was made to have utilized the two contact/seal points/lines coming together proximate to a discharge port in order to have no dead space between the first and second scroll at an end of the compression cycle, as taught by Fukanuma ‘Fig. 3 in the Fukanuma apparatus, since the use thereof would have applied a known technique to a known device ready for improvement to yield predictable results. KSR, 550 U.S. (2007).
The results are predictable as providing a sealing structure for a scroll type compressor, which achieves high pressure withstanding ability, high sealing performance and low discharge resistance of the initiating section of the spiral element.
	Seong teaches a shaft 126, 126d passing through the first scroll 130 and the second scroll 140 (see Fig. 1).  It would have been obvious to one having ordinary skill in the art before the 
	Regarding claim 17, Fukanuma ‘Fig. 3 discloses wherein each one of the first scroll 1 and the second scroll 8 spiral from proximate to the first intake cavity (not numbered; however, clearly seen in Fig. 3) and the second intake cavity (not numbered; however, clearly seen in Fig. 3) toward the center of the first scroll and a center of the second scroll so that a first wall 1b of the first scroll 1 and a second wall 8b of the second scroll 8 increase in thickness at the center of the first scroll and the center of the second scroll (see Figs. 2-5).     
	Regarding claim 18, Fukanuma wherein the shaft 4 passes through a bearing 7 in at least one of the first scroll or the second scroll 8.     
Note that the term “or” is to claimed in claim 18; therefore, any prior art being only read on one part, is applied to reject the claim 18.
	Regarding claim 19, Seong wherein the bearing comprises an eccentric bearing 128 and the shaft 126 is supported by a shaft bearing on only one side of the eccentric bearing 128.     
	Regarding claim 20, Fukanuma, wherein the discharge port 1d is offset from a center of the scroll type positive displacement assembly.
12.	Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Fukanuma in view of Fukanuma ‘Fig. 3 and Seong as applied to claim 15 above, and further in view of legal precedent.
	The modified Fukanuma discloses the invention as recited above; however, the modified Fukanuma fails to disclose wherein the two seal points remain in sealing contact during at least one hundred and eighty (180) degrees of the compression cycle.     
In re Geisler (CA FC) 43 USPQ2d 1362 (Fed. Cir. 1997).
13.	Claim 21 are rejected under 35 U.S.C. 103 as being unpatentable over Fukanuma in view of Fukanuma ‘Fig. 3 and Seong as applied to claim 15 above, and further in view of Bush et al. (Bush) (Patent Number 7,179,067).
	The modified Fukanuma discloses the invention as recited above; however, the modified Fukanuma fails to disclose the surface of the first scroll being abradable.
	Bush wherein at least one of a surface of the first scroll 24 or a surface of the second scroll 22 that contacts the surface of the first scroll is abradable 40 to form a match between the surfaces of the first scroll and the second scroll as the second scroll orbits with respect to the first scroll (see abstract- Fig. 4).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to have utilized the abradable coating, as taught by Bush in the modified Fukanuma apparatus, since the use thereof would have improved wear resistance and the seal leakage between the scroll wraps.   
	Note that the claimed phrase “at least one of a surface of the first scroll or a surface of the second scroll that contacts the surface of the first scroll is abradable to form a match between the surfaces of the first scroll and the second scroll” is being treated as a product by process limitation. As set forth in MPEP 2113, product-by-process claims are NOT limited to the manipulations of the recited steps, only to the structure implied by the steps. Once a product appearing to be 

Prior Art
14.	The IDS (PTO-1449) filed on June 5, 2020 and May 7, 2019 has been considered.  An initialized copy is attached hereto.  
15.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and consists of patent Yamamoto (U.S. Patent Number 5,501,584) discloses a state of the art.


Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THERESA TRIEU whose telephone number is (571)272-4868.  The examiner can normally be reached on Monday - Friday 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on 469-295-9278.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/TT/
/Theresa Trieu/Primary Examiner, Art Unit 3746